DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the Applicants’ Remarks dated May 18, 2022:
           Regarding the Double Patenting rejection, Applicants agreed to file a Terminal Disclaimer with the conflicting patent to overcome the rejection. Therefore, the rejection has been withdrawn.
	Regarding the rejection of claims 22-39 under 35 U.S.C. 102(a)(1), Applicant’s amendment and arguments have been fully considered. Applicants argue that “Koponen does not disclose a global logical switch implemented by a third set of computing devices operating in the first and second datacenters to connect pairs of machines with one machine in each pair executing on a third-set computing device in the first datacenter and another machine in the pair executing on a third-set computing device in the second datacenter”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and consideration, no new grounds of rejection are made. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 22-23 and 25-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 32 including configuring a third set of forwarding elements switches executing on a third set of computing devices to implement a global logical switch that spans the first and second datacenters and that performs L2 switching to forward packets between pairs of machines executing on the third set of computing devices, with each pair including at least one machine executing on a third-set computing device in the first datacenter and one machine executing on a third-set computing device in the second datacenter. Other independent claim 22 recites similar features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442